COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Humphreys and O’Brien
UNPUBLISHED




              KIARA RANDOLPH
                                                                                MEMORANDUM OPINION*
              v.     Record No. 1144-18-3                                           PER CURIAM
                                                                                  FEBRUARY 12, 2019
              ROANOKE COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF THE CITY OF SALEM
                                              William D. Broadhurst, Judge

                               (Diana M. Perkinson; Perkinson Law Office, on brief), for appellant.
                               Appellant submitting on brief.

                               (Rachel W. Lower, Assistant City Attorney; Shannon L. Jones,
                               Guardian ad litem for the minor children, on brief), for appellee.
                               Appellee and Guardian ad litem submitting on brief.


                     Kiara Randolph (mother) appeals the circuit court’s order terminating her parental rights to

              her five children and approving the foster care goal of adoption. Mother argues that the circuit court

              erred in finding that there was sufficient evidence to terminate her parental rights under Code

              § 16.1-283(C)(2). Upon reviewing the record and briefs of the parties, we conclude that the

              circuit court did not err. Accordingly, we affirm the decision of the circuit court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND1

       “On appeal, ‘we view the evidence and all reasonable inferences in the light most

favorable to the prevailing party below, in this case the Department.’” Farrell v. Warren Cty.

Dep’t of Soc. Servs., 59 Va. App. 375, 386 (2012) (quoting Jenkins v. Winchester Dep’t of Soc.

Servs., 12 Va. App. 1178, 1180 (1991)).

       Mother is the biological mother to five children, J.A.E., J.D.E., J.S.A.C., J.A.C., and J.T.2

The Roanoke City Department of Social Services first became involved with the family in

February 2012, and had conducted several family assessments through May 2014. On December

4, 2015, the Roanoke City Department of Social Services received a complaint that mother had

given her older children adult allergy medication to calm them down and had shaken J.T. to stop

him from crying. When the Child Protective Services (CPS) investigator arrived at the house on

December 5, 2015, J.S.A.C., who was four years old at the time, opened the door and reported

that there were no adults at home. In addition to J.S.A.C., there were four other children, all

under the age of four years old, at the home alone. Amongst those five children were J.A.C.,

who was three years old, and J.T., who was one year old. The CPS investigator alerted the

police and her supervisor. Approximately five to eight minutes later, mother and another woman

arrived at the house and explained that they had gone to the bus stop to pick up their older

children. They thought that the other woman’s teenage brother was watching the children.




       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues raised by appellant. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
           We will refer to the minor children by their initials.
                                                 -2-
       When the CPS investigator told mother about the purpose of her visit and the allegations

against her, mother became very loud and started cursing. The CPS investigator entered into

safety plans with mother and the other woman and placed the children with relatives. The police

arrested mother and the other woman for five counts of contributing to the delinquency of a

minor. The CPS investigator sought and obtained protective orders for the children. At the

conclusion of the investigation, the matter was founded as a “level one for inaccurate

supervision.” The Roanoke City Department of Social Services transferred the case to Roanoke

County Department of Social Services (the Department) after mother moved to Salem.

       When the Department first became involved with the family, the children were “very

overwhelmed” and “stressed.” J.A.E., who was seven years old, needed a physical and

immunizations and assisted “quite a bit” with the care for the younger children. J.D.E., who was

six years old, was “extremely aggressive” and urinated in the closet and beds. J.S.A.C., who was

almost five years old, was diagnosed with sickle cell anemia, a heart murmur, and a kidney

condition. J.S.A.C. required penicillin twice per day, but had been without penicillin for four

months when the Department first became involved with the family. He also had missed several

medical appointments at the University of Virginia. J.A.C., who was four years old, was “very

withdrawn” and aggressive. J.T., who was one year old, frequently cried and was a “very fussy,

unsettled baby.”

       The Department offered ongoing services from January 12, 2016 through August 15,

2016. Mother completed a parenting class, but otherwise, was “extremely resistant” to the

services. The Department provided CHIP services, which helped to coordinate medical care for

the children. The Department referred mother for mental health treatment and medication

management because she had been diagnosed with paranoid schizophrenia and bipolar disorder.




                                               -3-
Mother, however, was noncompliant with her medication. The Department referred mother to a

mental health skill builder, with whom she was somewhat compliant with her appointments.

       Mother’s finances were an issue that impacted the children’s basic needs, including

housing and food. The Department offered mother financial assistance and budgeting assistance

to address the problems. Mother, however, refused to share her financial information. Mother

had difficulty with maintaining housing, despite her disability income, J.S.A.C.’s disability

income, temporary aid to needy families (TANF) from the Department, and child support.

Mother had food stamps, but was unable to provide enough food for the family. The Department

referred her to WIC, which is another food service offered through the Health Department, but

mother declined the service because it was “too much trouble.” The Department paid for some

food and referred her to the Salem Food Pantry.

       The Department also offered family support services to help with parenting,

housekeeping, skill building, scheduling appointments, time management, employment and job

readiness, transportation assistance, finding support, and finding child care. The Department

paid for the children to attend summer camp and transported them to the summer camp. The

Department also provided the children with bathing suits and gave mother gift cards to purchase

snacks for the children at camp. In addition, the Department purchased two twin mattresses and

bed frames, and it paid the electric bill and one month’s rent. Despite all of this assistance,

mother was still three months behind in her rent and other bills.

       By August 2016, mother faced eviction, and the condition of the home had deteriorated.

Mother refused to allow the Department to confirm her medication management, but the

Department learned that she had missed appointments with her counselor and psychiatrist.

Mother refused to allow the Department to assist her with budgeting and would not explain to the

Department where her funds were spent. The Department was concerned that mother continued

                                                -4-
to leave the children with inappropriate caregivers, and the Department noticed that the

children’s hygiene had deteriorated. On August 15, 2016, the Department met with the mother

to discuss its concerns and asked her to take a drug test, which she refused. However, she

admitted that she would test positive for marijuana and possibly something else. At that point,

there were no options for relative placement, so the Department removed the children and placed

them in foster care.

       On August 16, 2016, the Salem Juvenile and Domestic Relations District Court (the JDR

court) entered emergency removal orders. On August 22, 2016, the JDR court entered

preliminary removal orders and adjudicated that the children were abused or neglected. On

October 3, 2016, the JDR court entered the dispositional orders.

       Once the children were in foster care, the Department learned that several of the children

had medical and dental needs. J.A.C. needed dental work because two teeth were decaying and

needed crowns. J.S.A.C. needed penicillin. J.T. had an ear infection and ringworm.

       The Department reviewed with mother the steps she would have to take for the children

to return home. The Department required mother to maintain contact with her social worker and

provide updates of any changes in her address or phone number, obtain and maintain suitable

housing, comply with her medication, maintain her appointments, cooperate with service

providers, participate in counseling, participate in visitation, participate in a parental capacity

evaluation, submit to random drug screens, and participate in family partnership meetings.

Mother struggled even with maintaining contact with the Department, as her phone number

frequently changed. Mother was evicted in August 2016 and did not obtain housing until April

2017. In December 2017, she faced eviction again for non-payment of rent. She did not

participate in weekly counseling, as required, and lost her mental health skill building services

due to noncompliance. Mother was “extremely defensive” about her medications and refused to

                                                 -5-
show them to the Department; thus, the Department was unable to verify that she complied with

her medication. Mother submitted to random drug tests as requested, and she tested positive for

marijuana and cocaine on May 15, 2017 and June 12, 2017. On December 1, 2017, mother

submitted to another drug test, which was negative.

        The Department provided weekly visitation until the JDR court terminated mother’s

parental rights, and then reduced visitation to once per month. Mother was very consistent with

her visitation.

        The Department referred mother for a parental capacity evaluation, which Dr. Jeannie

Berger conducted in November 2016. Dr. Berger identified several barriers to mother’s effective

parenting, especially her mental health issues and the children’s special needs. Dr. Berger

explained that mother’s diagnosis of paranoid schizophrenia and bipolar disorder were the “most

severe and challenging disorders” and presented a “phenomenal barrier” to effective parenting.

Dr. Berger “could not find strong evidence that [mother] was complaint with her medication

treatment,” which was very concerning to her because compliance with medication was “of the

upmost importance.” Furthermore, Dr. Berger opined that “[n]ot being in treatment and dealing

with those [mental health disorders] on your own is also almost insurmountable in terms of being

an effective parent . . . .” Dr. Berger also was concerned that mother was abusing illegal drugs

because marijuana use could increase her paranoia and cocaine use or withdrawal could mimic

manic episodes. Consequently, Dr. Berger did not recommend that the children be returned to

mother’s care.

        On June 14, 2017, the JDR court entered orders terminating mother’s parental rights and

approving the foster care goal of adoption for each child.3 Mother appealed to the circuit court.



        3
          The JDR court also terminated the fathers’ parental rights, and they appealed to the
circuit court, which terminated their parental rights.
                                                 -6-
       On January 5, 2018, the parties appeared before the circuit court. Mother still had

unstable housing and insecure finances. The Department could not confirm whether mother was

compliant with her medication or counseling because she did not notify them of her situation.

The social worker testified that mother was struggling to her meet her own needs and was not

able to meet the children’s needs.

       At the hearing, the Department also provided an update on the children. J.A.E., who was

in a prospective adoptive home, still had issues with stealing, anxiety, and anger; consequently,

she went to weekly counseling and took medication for depression. J.A.E.’s counselor opined

that she was making “some progress” and starting to trust and discuss her feelings. J.D.E. was

still “extremely defiant” and took several medications for his mood and ADHD. He received

in-home services and saw a psychiatrist. His counselor testified that he “struggles on a daily

basis in making safe choices and decisions.” She opined that he needed a “structured and

therapeutic” home, where the parents would be consistent. Although J.D.E. was not in a

prospective adoptive home, the Department had located a potential adoptive home for him.

J.S.A.C., who also was not in a prospective adoptive home, suffered a sickle cell attack a few

days before the circuit court hearing, and as a result, went to the emergency room for treatment.

J.S.A.C. was on numerous medications and required parents who could manage his health

situation. He also attended counseling and struggled academically. J.S.A.C.’s counselor

testified that he was gradually progressing and needed a home that provided structure and

boundaries, as well as with parents who could address his physical needs. J.A.C., who was in a

prospective adoptive home, attended therapy and struggled with behavioral issues at school.

J.A.C. was prescribed medication for his aggression. J.A.C.’s counselor opined that he was

progressing and doing “really well.” His counselor testified that he was in a “really good

placement” and needed permanency. J.A.C. also was diagnosed with a heart murmur, which

                                               -7-
required monitoring. J.T. was in a prospective adoptive home, where he was doing very well.

Due to some behavioral issues, J.T. had been referred to play therapy.

        Mother testified about her current living and employment situations. She explained that

she had been living in a three-bedroom apartment since April 2017. She admitted that the

landlord had filed a lawsuit against her for rent owed, but mother testified that she paid the back

rent through November 2017. She acknowledged that she still owed money for December rent

and late fees. Mother testified that on May 31, 2017, she started working at a job through a

staffing agency, but her assignment with that agency ended December 13, 2017. When the

staffing agency was unable to place her immediately in another job, she applied for other jobs

through two different staffing agencies. She expected to start a new job with a different agency

after the circuit court hearing.

        Mother testified that she had been seeing a psychiatrist for medication for her mental

health issues. She claimed that at their last appointment in October 2017, the psychiatrist

stopped her medication because she was doing better. When asked if mother had proof that the

doctor took her off of her medication, mother admitted that she did not have a letter. As of the

circuit court hearing, she was seeing her counselor every two weeks, but admitted that she did

not have an updated letter from her counselor with her recent appointments. She acknowledged

that she had not always taken her medication in the past and had missed some of her

appointments for medication management.

        After hearing all of the evidence and arguments, the circuit court terminated mother’s

parental rights and approved the goal of adoption. On June 19, 2018, the circuit court entered the

order memorializing its ruling. This appeal followed.




                                                -8-
                                             ANALYSIS

       Mother argues that the evidence was insufficient to terminate her parental rights under

Code § 16.1-283(C)(2). Mother asserts that she had substantially remedied the conditions that

led to her children being placed in foster care.

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cty. Dep’t of Family Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cty. Dep’t of Human Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cty. Dep’t

of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cty.

Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       The circuit court terminated mother’s parental rights under Code § 16.1-283(C)(2), which

provides that a court may terminate parental rights if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

       “[S]ubsection C termination decisions hinge not so much on the magnitude of the

problem that created the original danger to the child, but on the demonstrated failure of the

parent to make reasonable changes.” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257,

271 (2005).

       The Roanoke City Department of Social Services had been offering mother and the

family services since 2012. The Department became involved with the family in early 2016 and


                                                   -9-
offered numerous services. Despite those services, mother was unable to remedy substantially

the conditions that led to the children being placed, and remaining, in foster care. The

Department required mother to maintain stable housing and be financially stable. Mother was

evicted from her apartment shortly after the Department placed the children in foster care. In

April 2017, she obtained a new apartment, but by December 2017, she again faced eviction

because she was behind on her rent payments. The Department offered to assist mother with

budgeting, but she refused to provide her social worker with a budget. When the circuit court

asked why she never produced a budget as requested, she said that she did not know. Despite

mother’s efforts, she remained financially unstable.

       In addition, mother’s medication management had been a concern since the Department

first became involved with the family. Mother testified that as of the circuit court hearing, she

was regularly seeing her counselor and that her psychiatrist had determined that she no longer

needed her medication. However, mother did not provide any documentation to support her

testimony about her current mental health status. When questioned by the circuit court, she

admitted that she previously had missed some appointments regarding her medication and

sometimes forgot to take her medicine.

       The circuit court found that mother had “made steps” and recognized that mother wanted

to parent her children; however, the circuit court also found that mother had “significant” mental

health issues and was not compliant with her medication. The circuit court held that even if she

had more time, mother would be unable to “equip herself to maintain the burden of caring for

these children, all of whom [have] . . . special needs.” Credible evidence supports the circuit

court’s conclusion. Dr. Berger opined that mother’s instability, her mental health issues, and the

children’s special needs were barriers to her effective parenting. In addition, the children’s

counselors all stressed the children’s need for structure. Mother’s uncertain housing and

                                               - 10 -
unstable employment over a prolonged period made it unlikely that she would be able to provide

the necessary stability and structure for the children. Furthermore, mother’s inability to comply

with her medications caused concern over whether she could manage the children’s medication,

especially since the Department presented evidence that J.S.A.C. had not received his required

medication for four months prior to the Department’s involvement. “It is clearly not in the best

interests of a child to spend a lengthy period of time waiting to find out when, or even if, a parent

will be capable of resuming his [or her] responsibilities.” Tackett v. Arlington Cty. Dep’t of

Human Servs., 62 Va. App. 296, 322 (2013) (quoting Kaywood v. Halifax Cty. Dep’t of Soc.

Servs., 10 Va. App. 535, 540 (1990)).

       Based on the totality of the circumstances, the circuit court did not err in terminating

mother’s parental rights under Code § 16.1-283(C)(2).

                                          CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                          Affirmed.




                                               - 11 -